07/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422


                                      PR 06-0422
                                                                               FILED
                                                                                JUL 1 3 2021
IN THE MATTER OF THE PETITION OF PAUL                                        Bowen Greenwood
                                                                  O R D E RClerk of Supreme Court
ROBIN SCHEELE                                                                  State nf tviontana




      Paul Robin Scheele has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Scheele's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.
      Scheele passed the MPRE in 2005 when seeking admission to the practice oflaw in
California, where Scheele was admitted. The petition states that, since 2005, Scheele "has
been a member, discipline-free and in good standing, ofthe State Bar of California." Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of Paul Robin Scheele to waive the
three-year test requirement for the MPRE for purposes of Scheele's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this (7;1'" day of July, 2021.




                                                          Chief Justice
            ;//v,,a46,
    t___"•70,




           Justices




2